DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 1, 2, 4, 6, 7, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2015/121881 in view of Tiberti et al. WO 2017/017704.
Regarding claims 1, 2, 4, and 12, Bisio discloses a capsule (1) for preparing infusion or soluble beverages, comprising a cup (body 3) adapted to define an inner volume (V) for containing at least one substance to be infused or dissolved.  Said cup (3) is closed at the top by a cover and comprises on an opposite side of the cover an opening (outlet nozzle 4) for the exit of an infused beverage and internally there is a base (5) having reliefs (7’,7’’,7’’’) projecting towards the cover; internally a sealing disc (layer 11) is fixed between the inner volume (V) and the reliefs and adapted to inferiorly seal the capsule (1), said base (5) comprises a labyrinth having a plurality of labyrinth portions (reliefs 7’,7’’,7’’’), adapted to prevent passage by capillarity of the infused beverage towards the opening (4) when pressure inside the capsule (1) falls below a threshold value, the labyrinth (reliefs 7’,7’’,7’’’) comprises a plurality of capillary channels (9’, 9’’, 9’’’), and each channel is defined between two adjacent labyrinth portions (7’, 7’’, 7’’’) and is superiorly closed by the sealing disc (11) (page 4, paragraph 4 continuing to page 7).
Claim 1 differs from Bisio in each labyrinth portion has a main extension extending in a radial direction with respect to the base, between a collecting depression, defined between an outer edge and the labyrinth, and a conveying depression, defined between the labyrinth and a central portion, and wherein each capillary channel extends between an inlet in the collecting depression and an outlet in the conveying depression; and wherein a length of each capillary channel, measured as a distance of a path between the inlet and the outlet, is greater than a length of the labyrinth, measured as a radial distance between the inlet and the outlet.
Tiberti discloses a capsule (1) for preparing infusion or soluble beverages, comprising a cup (body 2) adapted to define an inner volume (chamber for containing a preparation) for containing at least one substance (coffee) to be infused or dissolved, said cup (2) being closed at the top (23) by a cover (3) (page 8, ln 24 – 37) and comprising on an opposite side of the cover, an opening (channel 35/opening 40) for the exit of an infused beverage, internally a base (21) having reliefs (labyrinth passage 33) projecting towards the cover  said base (21) as seen in figure 23 clearly comprising a labyrinth (33) having a plurality of labyrinth portions, capable of preventing passage by capillarity of the infused beverage towards the opening (35/40) when pressure inside the capsule (1) falls below a threshold value, and said labyrinth (33) comprises a plurality of capillary channels, each channel being defined between two adjacent labyrinth portions (page 16, ln 13 continuing to page 17, ln 11, and fig. 23 and 25).  Once it was known to employ a plurality of labyrinth portions defining a plurality of capillary channels to prevent passage by capillarity of an infused beverage towards the opening of a capsule when pressure inside said capsule falls below a threshold value the substitution of one known plurality of labyrinth portions for another known plurality of labyrinth portions to obtain predictable results would have been obvious (MPEP 2143 I.).
Further regarding claims 1, 2, 4, 5, and 12 whilst Bisio in view of Tiberti is silent with respect to the distance between a section through the capillary channels is between 0.08-0.15mm^2 and the length of said channels being greater than a length of the labyrinth, once it was known to prevent, due to capillary effect, also known as capillary action, the passage of liquids from the internal volume (V) of the cup (‘881, reference sign 3) (‘704, reference sign 2) to the nozzle (‘881, reference sign 4) (‘704, 40) when the pressure decreases below a threshold value it is not seen that patentability would be predicated on the particular distance between a section through the capillary channels.  The mere scaling of a prior art capillary channel capable of being scaled, if such were the case, would not establish patentability in a prior art capillary channel so scaled.  Where the only difference between the prior art capillary channel of a capsule and the claims is a recitation of relative dimensions of the claimed capillary channel and a capillary channel having the claimed relative dimensions would not perform differently than the prior art capillary channel, the claimed capsule and capillary channel is not patentably distinct from the prior art capillary channel (MPEP § 2144.04 IV. A.).
Further still, as defined capillary action or effect is the action or process by which a liquid within a narrow void in a solid, such as the capillary passages employed by Bisio, moves as a result of the interaction of the liquid molecules with each other and with those of the passages in the solid.  This is to say that the dimensions of the passages, such as the base, height length and shape are seen to be result effective variables which the ordinarily skilled artisan would conventionally and routinely optimize to obtain the desired results.  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (MPEP § 2144.05 II.A.).
Further regarding claim 1, once it was known to employ a labyrinth system of capillary channels to control the drip it is not seen that patentability would be predicated on the number of channels that would be within the labyrinth without strong and compelling evidence to the contrary.  
Regarding claims 6, 7, and 14, Bisio in view of Tiberti discloses the capillary channels would have a zigzag pattern as clearly seen in the angles changing direction between rows in figures 1, 2a, and 2b of Bisio and figure 23 reference sign 33 of Tiberti which is also seen to be a tortuous path with a plurality of angles having curves in-between said channels.  Whilst the figures of Bisio in view of Tiberti are not to scale Bisio in view of Tiberti does disclose the angles of the channels to be opposite to one another (‘881, Page 5, paragraph 1, continuing to page 6) (‘704, fig. 23 reference sign 33).  Therefore, as the reference discloses opposing angles for the tortuous pattern, to use angles directly opposed to one another at 90° would have obvious to one having ordinary skill in the art, as a matter of engineering and/or design choice as well as being a result effective variable for preventing the dripping of the beverage.
Regarding claim 9, Bisio in view of Tiberti discloses that the infusion beverage flows from the internal volume of the cup to the nozzle (‘881, 4) (‘704, 40), which is to say that since said channels are arranged in circumferential relief between the labyrinth and the opening it is obvious that all of the capillary channels would flow at a bank.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bisio WO 2015/121881 in view of Tiberti et al. WO 2017/017704 in view of Macchiavelli WO 2015/011689.
Regarding claim 15, Bisio in view of Tiberti discloses the disc would be fixed, that is glued on an edge of the base (‘881, page 6, paragraph 1 continuing to page 7). Claim 15 differs from Bisio in view of Tiberti in the disc being partially releasably fixed on an edge of the base.
Macchiavelli discloses a capsule (1) capable of preparing infusion of soluble beverages which capsule comprises a cup (2) adapted to define an inner volume containing at least one substance (infusion product) to be infused or dissolved.  The cup is closed at the top by a cover (lid 5) and on the opposite side of the cover there is an opening (holes 7) for the exit of an infused beverage internally with a base having reliefs (12) projecting towards the cover internally, a sealing disc (13) is fixed between the inner volume and the reliefs adapted to inferiorly seal the capsule, and the base has a labyrinth having a plurality of labyrinth portions (page 5, paragraph 1 – page 6, paragraph 2 continuing to page 7 and fig. 3 – 5).  Macchiavelli further discloses said sealing disc would be fixed to be partially releasable on an edge of the base (welding) (page 6, paragraph 1).
Macchiavelli is fixing the sealing disc in a peelable manner on an edge of the base to separate from the base at least partially due to an increase in pressure for the art recognized as well as applicant’s intended function which it to slow down the speed of the beverage thus allowing a longer infusion in the cup.  To therefore modify Bisio in view of Tiberti and fix the sealing disc in a partially releasable manner on an edge of the base as taught by Macchiavelli would have been an obvious matter of choice and/or design for the ordinarily skilled artisan.
Response to Arguments
Applicant's arguments filed 28 July 2022 have been fully and carefully considered but they are not found persuasive. 
Applicant urges that the claimed invention comprises a “Greeks-style” labyrinth of channels in a particular configuration and that the synergy of such a labyrinth would exceed any minor performance improvement that might be attributed to optimization on the prior art.  These urgings are not deemed persuasive.  
First it is noted that whilst the claims are directed to a labyrinth they are not recited as being directed specifically to a “Greeks-style” labyrinth.  As defined, a Greek labyrinth would be any complex maze, the term does not represent any particular design/configuration, and therefore it is not clear what would specifically constitute a labyrinth of “Greeks-style”.  Here applicant is urging limitations not found in the claims and a “Greeks-style” labyrinth is not seen to represent a specific labyrinth configuration.  Further, as seen in figures 23 and 26 Tiberti clearly discloses a labyrinth in the form of a complex maze.
Applicant urges that comparative tests conducted on the prior art design and the capsule according to the invention as claimed validate strikingly improved performance over the prior art, that the capillary channels are configured with a particularly thin section and a length that retains the residual liquid by capillarity, that neither Bisio or Tiberti can achieve the advantageous configuration of the capsule of the present invention, and that the differently oriented channels of Bisio would not be combinable to achieve the capsule as claimed.  These urgings are not found persuasive.
As defined, a capillary is a tube with an internal diameter of hair like thinness and the primary reference, that is Bisio, is directed to drip prevention by exploiting the capillarity principle.  Whilst the rejection has been made over the combination of Bisio in view of Tiberti it is noted that the cited tests conducted by the applicant on the prior art design were only conducted against the inventive labyrinth and Bisio alone, not Bisio in view of Tiberti, that is the capsule of Bisio as modified by the labyrinth design of Tiberti, thus it is not seen how the test could possibly validate that the labyrinth of the claimed capsule would have strikingly improved performance over the prior art of Bisio as modified by Tiberti.  Since Bisio is directed to the prevention of dripping by the use of a capillary design the ordinarily skilled artisan would readily understand that when incorporating the labyrinth design of Tiberti into the capsule of Bisio the Tiberti labyrinth would be provided as capillaries and, given the common definition of a capillary tube as having an internal diameter of hair like thinness, that the capillaries would be of a particularly thin section.  Further, as set forth above in the rejections it is seen that the specific dimensions of the passages, such as the base, height, length, and shape of each the capillary channels of the labyrinth would be result effective variables which the ordinarily skilled artisan would routinely optimize to achieve the desired result of minimizing post use capsule dripping.  It is also seen that the labyrinth of Bisio in view of Tiberti clearly discloses that each labyrinth portion would have a main extension extending in a radial direction with respect to the base, between a collection depression, defined between an outer edge and the labyrinth, and a conveying depression, defined between the labyrinth and a central portion, and each capillary channel extends between an inlet in the collection depression and on outlet in the conveying depression (‘704, fig. 23 and 26).
Regarding the declaration of Marco Gramola, it is Gramola’s opinion that based on Bisio alone the ordinarily skilled artisan would not have found it obvious to employ the claimed capillary channel structure and dimensions.  Gramola further discloses that a series of tests were conducted using both the labyrinth of the claimed invention and the labyrinth of Bisio only and not as modified in view of Tiberti.  It was stated that the labyrinth of Tiberti was not a “anti-dripping capillary labyrinth” and for that reason the modification was not applied.  These urgings are not deemed persuasive.
First it is noted that the rejections were made over Bisio in view of Tiberti and not Bisio alone.  Therefore, it is seen that the testing as well as the results outlined in the declaration of Gramola are not commensurate in scope with the labyrinth of Bisio in view of Tiberti.  Tiberti was not brought to make a one to one labyrinth substitution with Bisio but to modify the labyrinth of Bisio to have a complex maze structure which is taught by Tiberti.  It is Bisio that requires the maze structure to have a capillary structure, that is a structure of hair like thinness and as set forth above in the rejections the ordinarily skilled artisan would have routinely optimized the particular dimensions to obtain the desired results.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        11 August 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792